Vanguard Capital Opportunity Fund Supplement to the Prospectus and Summary Prospectus Important Changes to Vanguard Capital Opportunity Fund Closed to New Accounts Vanguard Capital Opportunity Fund is closed to new accounts for investors not enrolled in Vanguard Flagship Services ® or Vanguard Asset Management Services  . Clients of these services may open new Fund accounts, investing up to $25,000 per year as described below for individual, joint, and/or personal trust registrations. There is no specific time frame for when the Fund might change these investment limits or reopen for new account registrations by other Vanguard clients. Limits on Additional Investments for Current Shareholders Current shareholders of the Fund may invest a combined total of up to $25,000 per calendar year in all Fund accounts registered to the same primary Social Security or taxpayer identification number. Dividend and capital gains reinvestments do not count toward the limit. Certain qualifying asset allocation programs and participants in some qualified retirement plans may continue to invest in accordance with the terms of their plans. The Fund may modify these transaction policies at any time and without prior notice to shareholders. For more detailed information, participants in employer-sponsored plans may call Vanguard Participant Services at 800-523-1188. Investors in nonretirement accounts and IRAs may call Vanguards Investor Information Department at 800-662-7447. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 111B 122013
